In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00107-CV
______________________________


FINOVA CAPITAL CORPORATION, Appellant
 
V.
 
ROBERT BATES, D/B/A GILMER DRUG CO., 
AND ROBERT BATES, Appellees


                                              

On Appeal from the 115th Judicial District Court
Upshur County, Texas
Trial Court No. 480-03


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION
          Finova Capital Corporation has filed an appeal from an order dismissing its lawsuit
for want of prosecution signed June 11, 2005, by the 115th Judicial District Court in Upshur
County.  According to the information provided by appellant in the docketing statement with
this Court, the record was due to be filed on or before November 9, 2005.  Appellant is not
indigent, and is thus responsible for paying or making adequate arrangements to pay the
clerk's fees for preparing the record.  See Tex. R. App. P. 37.3(b).  On December 12, 2005,
we contacted counsel by letter, reminding her that the record was over thirty days past due,
and warning that, if we did not receive an adequate response within ten days, we would
dismiss the appeal for want of prosecution pursuant to Rule 42.3(b), and(c) of the Rules
of Appellate Procedure.  See Tex. R. App. P. 42.3(b), (c).
          As of the date of this opinion, we have received no response.  We also contacted
the district clerk, who informed us that appellant has not sought to have a record prepared. 
The record is now sixty days past due. 
          We dismiss the appeal for want of prosecution.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      January 11, 2006
Date Decided:         January 12, 2006